Citation Nr: 1115967	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back disability prior to May 17, 2010, and a rating higher than 20 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1976 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which confirmed and continued a 10 percent rating the Veteran had at the time for his low back disability (degenerative disc disease (DDD) of the lumbosacral spine at L5-S1).

In his August 2006 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board, also commonly referred to as a Travel Board hearing.  His hearing was scheduled for May 14, 2009.  He failed to appear for the hearing, however, and made no attempt to reschedule the proceeding or explain his absence.  Thus, the Board deemed his Travel Board hearing request withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board remanded the claim in September 2009 to provide the Veteran additional Veterans Claims Assistance Act (VCAA) notice and to have him undergo another VA compensation examination to reassess the severity of his low back disability.  The Appeals Management Center (AMC) provided this additional VCAA notice later in September 2009, and he had this additional VA compensation examination on May 17, 2010.

In December 2010, based on the results of that additional VA compensation examination, the AMC increased the rating for the low back disability to 20 percent as of May 17, 2010, the date of that examination.  The Veteran has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993)( a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded).

This appeal therefore now concerns whether his low back disability warrants a rating greater than 10 percent prior to May 17, 2010, and a rating higher than 20 percent since.


FINDINGS OF FACT

1.  The competent and credible medical and other evidence in the file indicates that, prior to May 2010, the Veteran's low back disability was manifested by full range of motion of the thoracolumbar spine, no muscle spasm or guarding, and no evidence of neurological impairment involving his lower extremities.

2.  Since May 2010, there is competent and credible medical and other evidence indicating his low back disability has been manifested by pain on flexion of the thoracolumbar spine - starting at 40 degrees, but still without muscle spasm or guarding and no associated neurological impairment in his lower extremities.


CONCLUSIONS OF LAW

1.  Prior to May 2010, the criteria were not met for a rating higher than 10 percent for the low back disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2010).

2.  Since May 2010, the criteria have not been met for a rating higher than 20 percent for this low back disability.  Id.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings 

leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).


In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2004 and September 2009.  These letters informed him of the evidence required to substantiate his increased-rating claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  That September 2009 letter, sent in response to the Board's September 2009 remand directive, also complied with Dingess by as well apprising him of the disability rating and downstream effective date elements of his claim.  And at the time of the Board's September 2009 remand of this claim, the more recent holdings in Vazquez-Flores had not been issued, which, as mentioned, since have eliminated some of the additional notice requirements.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in September 2004 and May 2010.  That more recent examination was following and as a result of the Board's September 2009 remand directive.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of the low back disability, the determinative issue.  So additional examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In conducting that May 2010 VA examination and sending out the September 2009 VCAA notice, the AMC substantially complied with the Board's September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.


II.  Increased Rating for the Low Back Disability

In March 1985, the RO granted service connection for lumbosacral strain and assigned an initial 10 percent rating.  In April 2004, the Veteran filed this claim at issue for a higher rating, alleging his low back disability had worsened.  In the October 2004 decision that precipitated this appeal, the RO confirmed and continued the 10 percent rating, but in another decision since issued in December 2010, during the pendency of this appeal (while the claim was on remand), the AMC increased the rating to 20 percent effective the date of the VA examination, May 17, 2010.  The Veteran since has continued to appeal, requesting an even higher rating  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  For the reasons and bases discussed below, however, the Board finds that his low back disability was appropriately rated at the 10-percent level prior to May 17, 2010, and appropriately rated as 20-percent disabling since.  So his claim must be denied.

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

The Veteran, as mentioned, already has what amounts to a "staged" rating since he had a 10 percent rating prior to May 17, 2010, and has had a higher 20 percent rating since.  The Board therefore need only determine whether this was an appropriate staging of his rating.

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

Ratings for Spinal Disabilities are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.


Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to a note in this code, an incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bedrest and treatment prescribed by a physician.  Id.

Here, though, there is no evidence of any incapacitating episodes - again, meaning doctor-prescribed bedrest.  Although the Veteran indicated that he has severe flare-ups every one to two months requiring that he take it easy for three to five days and perhaps even stay in bed, this does not meet the regulatory definition of an incapacitating episode because there is no indication this has been under doctor's orders.  Additionally, the May 2010 VA examiner did not agree that the Veteran's description of taking time from work, lying down in the fetal position for minutes, and taking over-the-counter medications is equivalent to an incapacitating episode.  So while there is some evidence of flare-ups of his symptoms (meaning acute exacerbations), there simply is no indication he has ever been prescribed bedrest by a physician to meet the requirement for rating his disability based on incapacitating episodes under DC 5243.

The General Rating Formula for Diseases and Injuries of the Spine, found in DCs 5235-5242, provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A higher 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An even higher 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

In addition, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability is properly rated at 10 percent prior to May 2010 and at 20 percent since.  The evidence supporting this conclusion is the results of his September 2004 VA compensation examination by QTC Services, the report of his more recent May 2010 VA compensation examination, and his written statements.

During the September 2004 QTC examination, the Veteran reported experiencing constant low back pain, which he said radiated into (travelled to) his legs.  He also said his back pain was made worse by physical activity.  The examiner noted the Veteran's thoracolumbar spine had range of motion to 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally.  This is normal range of motion in each of these directions.  38 C.F.R. § 4.71a, Plate V.  This examiner additionally noted the Veteran's range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination, so not subject to the DeLuca criteria.  As well, this examiner observed no muscle spasm or guarding, and the neurological examination found normal reflexes at the knee and ankle, normal motor function, and normal sensation.  The Veteran also did not report any lost time from work due to his low back disability.

The Board requested the additional VA examination because it had been several years since that September 2004 QTC examination and since the Board needed additional information to determine whether the low back disability had worsened during the years since.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

This additional May 2010 VA examination determined the Veteran had normal posture and no abnormal spinal curvature.  The examiner also observed no muscle spasm, atrophy, guarding, tenderness or weakness in the thoracic sacrospinalis.  He additionally noted the Veteran's thoracolumbar spine had range of motion to 60 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 30 degrees of lateral rotation bilaterally.  The Veteran had pain from 40 degrees of flexion, 20 degrees of right lateral flexion, and 25 degrees of left lateral flexion.  The neurological examination found normal reflexes at the knee and ankle and full movement against resistance in the lower extremities.  The Veteran had normal sensation to vibration, light touch, and position sense, but impaired sensation to pinprick in a stocking distribution.  However, the examiner clarified that the stocking distribution of peripheral neuropathy was not related to the service-connected low back disability, so this neurological impairment cannot be cited as reason or justification for increasing the rating because it is not associated with the service-connected low back disability, rather, the result of other unrelated factors.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Veteran did not report any lost time from work due to his low back disability.


In his written statements, the Veteran reported experiencing back pain when sitting, standing  or lying down, which increases with activities like walking long distances, mowing the lawn, chopping wood, hunting, fishing, or sexual activity.  He also indicated the back pain causes problems with his sleep.  As well, he reported taking pain medications regularly and restricting his activities to prevent flare-ups of his condition.

His disability was properly rated at 10 percent prior to May 17, 2010, however, because he had normal range of motion in all directions (forward flexion, backward extension, left and right lateral flexion and rotation), despite his complaints of pain.  He had full range of motion at the September 2004 examination with no muscle spasm or guarding.  Thus, as he had flexion greater than 60 degrees (instead, it was to 90 degrees) and no muscle spasm or guarding, much less severe enough to result in an abnormal gait or abnormal spinal contour, his disability did not warrant the higher 20 percent rating.

And although he has been entitled to this higher 20 percent rating since his more recent May 17, 2010 VA examination, the results of this examination and the other evidence in the file does not indicate he is entitled to any greater rating.  During the May 2010 examination, it was shown that he had less range of motion in comparison to the results of his previous September 2004 examination, hence, the reason for increasing his rating.  More specifically, whereas he earlier had forward flexion to 90 degrees (so entirely normal flexion), he now had flexion only to 60 degrees, and with pain starting even earlier at just 40 degrees.  So when factoring in this affect of his pain on his range of motion, per Deluca, his net flexion of 40 degrees warrants the higher 20 percent rating under DCs 5235-5242.  Since however, he still had flexion greater than 30 degrees (even considering his pain), and no ankylosis, his disability does not warrant the even higher 40 percent rating.


The Board additionally finds no basis for a separate rating for neurological manifestations.  Neither the September 2004 nor May 2010 VA examiner found any objective neurological symptoms attributable to the Veteran's low back disability.  The Veteran indicated that his back pain radiated into his legs.  The May 2010 VA examiner also found some impairment to sensation in a stocking pattern in the Veteran's feet.  But, ultimately, both VA examiners indicated the Veteran had normal motor strength, reflexes and sensation in his lower extremities, and this more recent May 2010 VA examiner, in particular, also clarified that the stocking distribution peripheral neuropathy was unrelated to the Veteran's service-connected low back disability.  So for all intents and purposes, there are no objective findings of neurological manifestations of this disability to support a separate rating (i.e., additional compensation for this).

The Board resultantly concludes that, prior to that May 17, 2010 VA examination, the Veteran had subjective complaints of pain, but still full range of motion in all directions without muscle spasm or guarding.  Consequently, he was entitled to at most a 10 percent rating during this initial period under consideration.  As of that May 17, 2010 VA examination, he had flexion limited to 40 degrees by pain, but still no muscle spasm or guarding or associated neurological impairment to support assigning a rating greater than 20 percent under DCs 5235-5242 or a separate rating under DC 8520.  Accordingly, the appeal must be denied.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, it was first shown the Veteran met the requirements for the higher 20 percent rating, though no greater rating, during his May 17, 2010 VA examination, so the date of that evaluation marks the effective date for this higher rating.

III.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must 

determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 percent for the Veteran's low back disability as of May 17, 2010, and the 10 percent rating prior, contemplates the extent and severity of the Veteran's symptoms and consequent disability, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence his low back disability has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

During his VA examinations, the Veteran indicated he was employed and acknowledged that he had not missed any days from work on account of his low back disability.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for a rating higher than 10 percent for the low back disability prior to May 17, 2010, and a rating higher than 20 percent since, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


